        Case 1:17-cr-00283-LAP Document 368 Filed 06/02/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------- x
UNITED STATES OF AMERICA,          :
                                   :
          – against –              :              17-CR-283(LAP)
                                   :
FELIX CASTILLO,                    :
                                   :
                    Defendant.     :
-----------------------------------x


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

       Before the Court is Defendant Felix Castillo’s motion for

compassionate release pursuant to 18 U.S.C. section

3582(c)(1)(A)(i).      (Dkt. no. 362). For the reasons set forth

below, the motion is denied.

  I.     Background

         A. Defendant’s Conduct As a Member of the Crips

       From at least 2012 until at least May 2017, a violent drug

trafficking organization, referred to here as the “DTO,”

operated on Davidson Avenue between West Tremont Avenue and West

Burnside Avenue in the Bronx, New York (the “Davidson Block”).

The DTO sold significant quantities of heroin, crack cocaine,

powder cocaine, and marijuana, generating substantial profits

for its leaders and significant sums for its members. To prevent

other drug-traffickers from selling on their territory, DTO

members used violence and the threat of violence.




                                      1
      Case 1:17-cr-00283-LAP Document 368 Filed 06/02/20 Page 2 of 7



    Members kept guns on their person or hidden nearby and

engaged in shootings and assaults toward this end. (Presentence

Report (“PSR”) at ¶ 21).


    Many members of the DTO, including Defendant, were also

members of the violent Crips street gang. Crips members used

guns and the threat of gun violence to help the DTO control the

Davidson Avenue Block and engaged in gun battles with members of

the rival Bloods gang, among others. (PSR ¶ 17).


    Defendant was a manger of the “55” set of the Crips gang

operating on Davidson Avenue, and, as such, Defendant

distributed drugs and possessed firearms. Specifically, in or

about 2014, the leader of the DTO, Oved Vega, gifted Defendant

an AR-15 assault rifle for Defendant’s birthday. (PSR ¶ 23).

Moreover, as Defendant admitted during his guilty plea, “during

a dispute about drug trafficking with other groups, [Defendant]

brandished a firearm to scare other groups.” (Plea Tr. at 23:

15-17.) Defendant stopped operating as a member of the DTO in

2015 after he had a physical altercation with another member of

the DTO over cocaine money. (PSR ¶ 26). Defendant, however,

maintained his membership in the Crips, posting videos of his

allegiance to the gang after his departure from the DTO. (Bail

Hearing Tr. at 8:10-21.)




                                    2
         Case 1:17-cr-00283-LAP Document 368 Filed 06/02/20 Page 3 of 7



    Defendant was arrested in August 2017, approximately four

months after law enforcement first attempted to locate him for

arrest and approximately three months after Defendant was

notified by the case Detective that there was a federal warrant

for his arrest. When the Marshals finally located Defendant at

an apartment in the Bronx, Defendant barricaded himself with a

couch in front of the apartment door. Eventually, the Marshals

had to force entry into the apartment, where several children

were present, to arrest Defendant. (Bail Hearing Tr. at 10:23-

11:4.)


             B. Defendant’s Criminal History

    In 2006, Defendant shot an individual with whom he was

involved in a violent altercation. The victim survived.

Defendant was charged and eventually pled guilty to Assault in

the Second Degree and was sentenced to six months’ imprisonment.

After his release, a violation of parole and a bench warrant for

Defendant’s arrest was issued. Defendant was resentenced to one

year imprisonment. (PSR ¶ 52-56.) In addition, in May 2017, an

order of protection was issued prohibiting Defendant from being

near Erica Ortiz and their children together. (PSR ¶ 73.)


             C. Defendant’s Medical Records

    As reported in the PSR and confirmed by BOP medical

records, Defendant has asthma and is prescribed an albuterol


                                       3
        Case 1:17-cr-00283-LAP Document 368 Filed 06/02/20 Page 4 of 7



inhaler. A review of Defendant’s medical records indicates that

on or about December 8, 2019, Defendant complained of shortness

of breath and on December 10, 2019 Defendant requested a refill

of his albuterol inhaler. (May 14, 2020 Def. Letter, Exhibit F

at 12, 10.) Prior to that, in May 2019, Defendant represented

that he used his inhaler one or two times per month. (Id. at

18.) In March 2018, Defendant reported that he had not used his

inhaler for five months, and that his asthma is exacerbated by

exercise. (Id. at 24) Defendant has had asthma since childhood,

and was intubated at four months and four-years old. (Id.)

Defendant is 32 years old.


  II.    Applicable Law

    Under Section 3582, the Court only “may reduce the term of

imprisonment . . . after considering the factors set forth in

section 3553(a) to the extent that they are applicable, if it

finds that . . . extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent

with applicable policy statements issued by the Sentencing

Commission . . . .”      See 18 U.S.C. § 3582(c)(1)(A); see also 28

U.S.C. § 994(t) (“The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in

section 3582(c)(1)(A) of title 18, shall describe what should be

considered extraordinary and compelling reasons for sentence



                                      4
         Case 1:17-cr-00283-LAP Document 368 Filed 06/02/20 Page 5 of 7



reduction, including the criteria to be applied and a list of

specific examples.”).

    The relevant Sentencing Commission policy statement is

found in U.S.S.G. § 1B1.13.         That section provides that the

Court may reduce the term of imprisonment if “extraordinary and

compelling reasons warrant the reduction,” id. § 1B1.13(1)(A);

“the Defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g),” id.

§ 1B1.13(2); and “the reduction is consistent with this policy

statement,” id. § 1B1.13(3).

    As the proponent of the motion, the Defendant bears the

burden of proving that “extraordinary and compelling reasons”

exist.     See, e.g., United States v. Butler, 970 F.2d 1017, 1026

(2d Cir. 1992) (“A party with an affirmative goal and

presumptive access to proof on a given issue normally has the

burden of proof as to that issue.”); United States v. Clarke,

No. 09 Cr, 705 (LAP), 2010 WL 4449443, at *1 (S.D.N.Y. Oct. 29,

2010) (“If the Defendant seeks decreased punishment, he or she

has the burden of showing that the circumstances warrant that

decrease.” (quoting Butler, 970 F.2d at 1026)); cf. United

States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).




                                       5
        Case 1:17-cr-00283-LAP Document 368 Filed 06/02/20 Page 6 of 7



  III. Discussion

    First, Defendant has not demonstrated extraordinary and

compelling circumstances warranting release.           As set out in his

medical records, he has already been evaluated for compassionate

release by the Bureau of Prisons.         Although Defendant suffers

from asthma, it is well-controlled.         He is 32 years old and not

in a particularly vulnerable age group for the virus.            Thus,

Defendant’s medical condition is not one that “substantially

diminishes” his ability to provide self-care within the

institution.     See U.S.S.G. section 1B1.13, Application Note

1(A).

    Second, even if Defendant had demonstrated extraordinary

and compelling circumstances warranting release, the danger he

poses to the community counsels against release.           The offense of

conviction--for which he was sentenced to 84 months this past

January--was serious and dangerous: he brandished a firearm to

frighten drug rivals.      In 2006, he shot an individual during a

fight, and in 2017, an order of protection was issued

prohibiting him from approaching the mother of his

children.    These numerous violent acts counsel against release

of the Defendant in order to protect the community.            Also,

Defendant’s violation of his parole and his attempts to evade

law enforcement at the time of his arrest on his federal charge




                                      6
         Case 1:17-cr-00283-LAP Document 368 Filed 06/02/20 Page 7 of 7



demonstrate that his is unlikely to abide by any conditions of

release imposed on him by the Court.

     For these reasons, Defendant’s motion for compassionate

release (dkt. no. 362) is denied.

SO ORDERED.

Dated:       New York, NY
             June 2, 2020



                               ___________________________________
                               Loretta A. Preska
                               Senior United States District Judge




                                       7
